            Case 2:17-cv-03074-RFB-BNW Document 35
                                                34 Filed 05/05/20
                                                         05/04/20 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    Katlyn M. Brady (Bar No. 14173)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov

7    Attorneys for Defendant Romeo Aranas

8

9                             UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA

11    JUAN C. RIOS,                                         Case No. 2:17-cv-03074-RFB-BNW

12            Plaintiff,
                                                          STIPULATION TO EXTEND
13    vs.                                              DISPOSITIVE MOTION DEADLINE
                                                              (FIRST REQUEST)
14    G. BRYAN, et al.,

15            Defendants.

16          Plaintiff Juan C. Rios, by and through counsel Ryan Hamilton, and Defendant

17   Romeo Aranas, by and through counsel Katlyn M. Brady, stipulate and agree to extend the

18   dispositive motion deadline.

19          The parties stipulate and agree to extend the dispositive motion deadline thirty days

20   to Monday, June 8, 2020.

21          The parties stipulate and agree to extend the deadline to file a joint pretrial order to

22   July 8, 2020. If a dispositive motion is filed, then the parties agree to suspend this deadline

23   until 30 days after this Court enters a ruling on the dispositive motion.

24   ///

25   ///

26   ///

27   ///

28   ///



30                                            Page 1 of 2
31
           Case 2:17-cv-03074-RFB-BNW Document 35
                                               34 Filed 05/05/20
                                                        05/04/20 Page 2 of 2


1           This is the Parties’ first request to extend this deadline. The Parties represent that this
2    Stipulation is sought in good faith, is not interposed for delay, and is not filed for an improper
3    purpose.
4    DATED this 4th day of May, 2020.                 DATED this 4th day of May, 2020.
5    HAMILTON LAW                                     AARON D. FORD
                                                      Attorney General
6

7    By: /s/ Ryan Hamilton                            By:/s/ Katlyn M. Brady____________
        Ryan Hamilton                                    Katlyn M. Brady
8      Nevada Bar No. 11587                             Nevada Bar No. 14173
        5125 S. Durango Dr., Ste. C                      555 E. Washington Avenue
9       Las Vegas, NV 89113                              Ste. 3900
        Attorney for Plaintiff                           Las Vegas, Nevada 89101
10                                                       Attorneys for Defendant
11

12

13                                                  ORDER

14          SO ORDERED. The Defendant shall have until June 8, 2020 to file an Answer or
15   Responsive Pleading to the First Amended Complaint.
                      5th day of May, 2020.
          Dated this ____
16

17

18                                                    _________________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27
28



30                                             Page 2 of 2
31
